Citation Nr: 1401479	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and established a 30 percent disability rating effective August 28, 2008.

A review of the Virtual VA electronic record associated with the Veteran's claim reveals no additional pertinent evidence relating to the current claim. 

In a statement of Jusy 2010, the Veteran requested a Board hearing at the RO.  A hearing was scheduled to take place in January 2012, and notice was provided; the Veteran failed to attend the scheduled hearing without good cause.  His request for a hearing is deemed abandoned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher initial evaluation for his service-connected PTSD, which is rated as 30 percent disabling effective August 28, 2008.  The Veteran's last VA examination to assess the current severity of his PTSD took place in October 2008.  The Board finds that this examination is inadequate because it is more than two years old.  Therefore, a new psychiatric examination is required to assess the current severity of the Veteran's PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, any updated VA or private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since October 2008.  After securing the necessary releases, the RO/AMC should attempt to obtain copies of all medical records from any identified treatment sources, and any VA treatment records not already of record; associate this evidence with the claims folder.

2.  Schedule the Veteran for an appropriate in-person examination to determine the nature and severity of his PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner.

3.  Then, readjudicate the Veteran's claim for an initial PTSD rating higher than 30 percent.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


